Michele A. Haynes v. Fortis Insurance Company















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-170-CV

     MICHELE A. HAYNES,
                                                                              Appellant
     v.

     FORTIS INSURANCE COMPANY,
                                                                              Appellee
 

From the 170th District Court
McLennan County, Texas
Trial Court # 2000-813-4
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      On July 27, 2000, Michele Haynes filed a motion to dismiss this appeal.  In relevant
portion, Rule 42.1 of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their attorneys
and filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm
the appealed judgment or order; but no party may be prevented from seeking
any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1.
      The motion states that the parties have “entered into a stipulation and agreement” which
includes the dismissal of this appeal with each party bearing its own costs.  Attorneys for both
parties have signed the motion.
      This cause is dismissed.  Costs are taxed against the party incurring them.

                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed August 9, 2000
Do not publish